Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to applicant’s amendment/remarks filed 08/04/22.
	Claims 1-3, 6-11, 30-42 are pending with claims 2, 3, and 30-39 withdrawn from consideration.
Claims 6, 10, 11, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 6, 10 and 11 recite a broad range recitation, and the claim also recites “preferable” or “most preferably” which is/are the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
It is noted applicant has not addressed the above issue in the Reply filed 07/21/22.
	Additionally, newly added dependent claim 41 recites variable related to copper or copper alloy, neither of which are recited or required in the independent claim.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The previous prior art rejection over Kaoumi et al (Journal of Nuclear Materials) is withdrawn in view of applicant’s amendment and remarks.
	The 1.131 Declaration filed 07/21/22 is sufficient to overcome the prior art rejection over Kim et al (Scrpita Materialia 2016).  The rejection is withdrawn.
	Note per MPEP 716.10, the Office will treat affidavits or declarations of attribution for applications subject to the current 35 U.S.C. 102 as affidavits or declarations under 37 CFR 1.130, and affidavits or declarations of attribution for applications subject to pre-AIA  35 U.S.C. 102  as affidavits or declarations under 37 CFR 1.132, regardless of whether the affidavit or declaration is designated as an affidavit or declaration under 37 CFR 1.130, 1.131, or 37 CFR 1.132.
Note the following new grounds of rejection:
Claim(s) 1, 6-11, 40-42 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sun et al 2009/0186230.
	Note this reference is now applied to the amended claims under 35 UDC 102/103 as discussed below.  It is believed that the below rejection addresses each of applicant’s comments regarding Sun et al in the Reply filed 07/21/22.
	Initially, the examiner notes applicant’s discussion of the claim terminology “nanocrystalline” at para 0030.  The examiner construes such to include all thin film materials having a grain size in the nanometer range.  Additionally, the examiner notes applicant’s definition of “thin film” at para 0043 of the instant specification (i.e. any film formed by a PVD process).  Lastly, the examiner notes that the claim language “…and one or more of” at line 6 requires that only one of physical/chemical criteria (a)-(d) must be met by the metal solute.
	Sun et al 2009/0186230 discloses a conductive metal matrix, preferably copper, and a refractory dopant component selected from the group consisting of tantalum, chromium, rhodium, ruthenium, iridium, osmium, platinum, rhenium, niobium, hafnium and mixtures thereof, preferably in an amount of about 0.1 to 6% by weight based on the metallic material, alloys of such materials, sputtering targets containing the same, methods of making such targets, their use in forming thin films and electronic components containing such thin films (Abstract; 0060).  The reference specifies Cu nanocrystalline matrix (grain size 20-100 nm) (0066), and exemplified metal solute elements include 0.1-6 wt% Cr (atomic radius 166 pm) and Ni (a.r. 149 pm), each of which fall within the claimed “between 0 and 20 percent of atomic radius” (0070).  The reference additionally film thickness 200 nm (0073), grain size of 20-100 nm (0066), and utility LCD circuit (0068).  The thin film material is identical in matrix and solute element, and would inherently possess the resistivity recited in dependent claim 9 and the misfit strain of dependent claim 41.  With respect to dependent claims 8 and 11, the reference teaches Nb as a dopant element (0007; claim 1).
	It is noted that the instant article claims have been amended to recite the “product-by-process” limitations “…via physical vapor deposition” and “…solute segregating to the grain boundaries of the nanocrystalline metal matrix without thermal annealing” relating to the grain boundary microstructure.  While Sun et al does not specify such process steps relating to the metal solute dissolved in the nanocrystalline matrix, the reference clearly teaches the claimed resultant microstructure wherein the dopant (solute) is present within the matrix at the grain boundaries (0019; 0074), and therefore the reference specifically or inherently meets each of the instantly claimed limitations relating to microstructure.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
November 2, 2022